112 S.W.3d 438 (2003)
STATE of Missouri, Respondent,
v.
Alvin PATTERSON, Appellant.
No. ED 80844.
Missouri Court of Appeals, Eastern District, Division Four.
June 17, 2003.
Motion for Rehearing and/or Transfer Denied August 13, 2003.
Owenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. & Dora A. Fichter, Jefferson City, MO, for respondent.
Before WILLIAM H. CRANDALL, Jr., P.J., SHERRI B. SULLIVAN, J., GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 13, 2003.

ORDER
PER CURIAM.
Defendant, Alvin Patterson, appeals from the judgment entered after a jury found him guilty of two counts of forcible rape, two counts of felonious restraint, and three counts of unlawful use of a weapon. Defendant was sentenced ten years imprisonment for each forcible rape conviction, five years for each felonious restraint conviction, five years each for two of the unlawful use of a weapon convictions, and three years for the third unlawful use of a weapon conviction, with the sentences to be served consecutively. No jurisprudential purpose would be served by a written opinion. The parties, however, have been provided with a memorandum for their information only setting forth the reasons for this order.
The judgment is affirmed. Rule 30.25(b).